Citation Nr: 0610350	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, wherein the RO denied service connection 
for PTSD.  The veteran filed a notice of disagreement in 
January 2003.  In October 2003, the RO furnished the veteran 
a statement of the case, and the veteran timely appealed the 
determination to the Board. 

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at a hearing in Washington, 
D.C.  A copy of the hearing transcript has been associated 
with the claims file. 

In March 2005, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran does not have PTSD caused by any event that 
occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
May 2005.  In particular, the May 2005 letter informed the 
veteran that to substantiate his claim for service 
connection, he must demonstrate that he has a current 
disability that is related to service.  The veteran was 
instructed to submit or identify evidence relevant to his 
claim to include a statement from a doctor, private or VA.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
In addition, an October 2003 statement of the case and August 
2005 supplemental statement of the case informed the veteran 
of the laws and regulations pertaining to his claim for 
service connection for PTSD.  Thus, the discussion contain in 
the May 2005 letter, as well as the substance of information 
provided in the statement and supplemental statement of the 
cases, collectively furnished the veteran notice of the types 
of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claim for service 
connection for PTSD.

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the notice required by the VCAA 
may not have been provided until after the RO adjudicated the 
appellant's claim in December 2002, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection for PTSD, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Regarding VA's duty to assist, service medical and personnel 
records, post-service VA treatment and examination reports, 
and statements and hearing testimony of the veteran are of 
record.  Also, most recently, in March 2005, the Board 
remanded the veteran's claim to the RO for additional 
development, in part, to provide him an opportunity to submit 
additional details regarding his claimed in-service 
stressors.  Thereafter, in May 2005, and in response to the 
Board's March 2005 remand directives, the RO sent the 
appellant a letter and enclosed a PTSD questionnaire.  The 
veteran, however, failed to respond to the RO's May 2005 
letter, nor did he provide any further information regarding 
his alleged in-service stressors.   

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of service 
connection for PTSD, the Board notes that 38 U.S.C. 
§ 5103A(d) places a duty on VA to provide a medical opinion 
when such an opinion is necessary to make a decision on the 
veteran's claim for disability compensation.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  VA's duty to 
assist in this manner does not arise automatically.  VA's 
obligation under 38 U.S.C. § 5103A(d) to provide the veteran 
with a medical opinion is triggered only if the evidence of 
record demonstrates "some causal connection between his 
disability and his military service."  Wells, 326 F.3d at 
1384.  Here, the Board observes that while the clinical 
evidence of record does contain a diagnosis of PTSD, the 
veteran has not provided specific details regarding his 
claimed in-stressors that led to the development of his PTSD.  
Thus, in the absence of credible evidence corroborating the 
veteran's in-service stressors, there exists no basis on 
which to request an opinion to address whether his current 
PTSD may be associated with his service.  Accordingly, under 
these particular circumstances, the Board finds that VA did 
not have a duty to assist in this regard that remains unmet 
with respect to the PTSD on appeal.

II.  Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005). Section 
1154(b) does not negate the need for medical evidence of a 
nexus between service trauma and the current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

III.  Analysis

The veteran contends that he has PTSD as result of stressful 
events that occurred during his active duty service in the 
Republic of Vietnam.  He primarily contends  that he served 
in a war zone as a combat engineer in the Quan Tre and Phu 
Bai areas of the Republic of Vietnam for approximately one 
year, where he was exposed to mortar attacks, buried bodies, 
witnessed assaults on officers and rapes of civilians.  More 
specifically, he maintains that his unit was subjected to in-
coming shells to base camps on a regular basis.  The veteran 
described one occasion where he received a minor ricochet 
wound from a bullet, but stated that he did not receive any 
treatment or a Purple Heart Medal.  He maintains, however, 
that all Caucasian soldiers in his unit received a Bronze 
Star, but that he did not.  (see March 2002 VA examination 
report).

Service medical records are negative for any subjective 
complaints or clinical findings referable to any psychiatric 
disability, to include PTSD.  A December 1971 service 
separation examination report reflects that the veteran was 
found to have been psychiatrically "normal."  On a December 
1971 Report of Medical History, the veteran denied having any 
depression or excessive worry, frequent trouble sleeping, 
loss of memory or amnesia, or nervous trouble 

Service personnel records, to include the veteran's DD 214, 
reflect that he served in the Republic of Vietnam from 
October 17, 1970 to June 21, 1971, was assigned to the 43rd 
Engineer Detachment and that his military occupational 
specialty was an engineer equipment repairman.  He was 
awarded the Marksman Medal, National Defense Medal, Vietnam 
Service Medal, and Vietnam Campaign Medal with Device.  A 
September 1971 DA Form 2627-1, Record of Proceedings Under 
Article 15, United States Code of Military Justice, reflects 
that from June 21, to August 4, 1971, the veteran was absent 
without leave from his unit, was reduced to a grade of E-4 
and forfeited $156.00 a month for two months.  

At the outset, the Board finds that the veteran did not 
engage in combat during his active service in the Republic of 
Vietnam.  In reaching the foregoing conclusion, the evidence 
on file does not show that he received any awards or 
decorations associated with combat exposure.  Additionally, 
while he maintains that he served in a war zone as a combat 
engineer in the Quan Tre and Phu Bai areas of the Republic of 
Vietnam for approximately one year and was exposed to mortar 
attacks, buried bodies, witnessed assaults on officers and 
rapes of civilians, he has been unable to provide any 
additional information surrounding the alleged incidents, as 
requested by VA.  Indeed, in a May 2005 letter, and pursuant 
to a March 2005 Board remand directive, VA specifically 
requested that the veteran provide specific details of all 
alleged stressful incident(s)in service that resulted in his 
development of PTSD; a PTSD questionnaire was also enclosed.  
The veteran did not respond to the RO's May 2005 letter, nor 
did he provide any further information regarding his alleged 
in-service stressors or complete the PTSD questionnaire.  
Thus, VA was unable to verify his alleged combat involvement 
with the appropriate government agency, i.e., The United 
States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Army and Joint Service 
Records Research Center Records)).  The Board therefore 
concludes that satisfactory evidence that the veteran engaged 
in combat has not been presented. 

Having found that the veteran did not engage in combat with 
the enemy, the veteran's lay statements alone are 
insufficient to establish the occurrence of an alleged 
stressor.  Moreau, supra.  The Board points out, however, 
that the Court has held that corroboration of every detail of 
a claimed stressor, including the veteran's personal 
participation, is not required, but rather a veteran only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure. See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In the instant case, in 
March 2005, the Board remanded the veteran's claim to the RO, 
in part, to provide him an additional opportunity to submit 
additional information regarding his claimed in-service 
stressors.  Thereafter, in May 2005, and in response to the 
Board's March 2005 remand directives, the RO sent the veteran 
a letter and requested that he provide details of his alleged 
in-service stressful event(s) that resulted in his 
development of PTSD; a PTSD questionnaire was enclosed.  The 
veteran was informed that without such detailed information, 
an adequate search for verifying information could not be 
conducted.  The veteran did not respond to the RO's May 2005 
letter, nor did he provide any further information regarding 
his alleged in-service stressors.  Therefore, the RO was 
unable to verify the veteran's alleged stressors with JSSRC.  

On the basis of the foregoing, the Board notes that the 
diagnoses of record linking PTSD to his alleged combat 
exposure in Vietnam (see May 2000 report, prepared by a VA 
social worker, and VA outpatient notes, dated in June, July, 
August and November 2001 and December 2004), are not based 
upon verified stressors and appear to be based upon a history 
that is not supported by the evidence of record.  The Board 
finds that the medical evidence favoring the veteran's claim 
was based primarily on the history provided by the veteran, 
and that history has been found to be unreliable.  When a 
medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 223 (1993).  Likewise, medical 
statements, which accept a veteran's report as credible and 
relate his PTSD to events experienced in service do not 
constitute the requisite credible evidence of a stressor. 
Moreau v. Brown, 9 Vet. App. 389 (1996).  

As a medical opinion can be no better than the facts alleged 
by the veteran, an opinion based on an inaccurate factual 
premise has no probative value. See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993).

Since the preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for PTSD is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


